Citation Nr: 1761066	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-07 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to September 1977, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In his February 2014 Notice of Disagreement (NOD), the Veteran attempted to file a service connection claim for Agent Orange exposure, however a claim for Agent Orange exposure alone, without reference to a specific body part of system affected, is not sufficient to identify the benefit sought.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Therefore, if the Veteran wishes to pursue a service connection claim in this regard he should file a claim on the necessary form with the requisite information. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep disorder began around 40 years of age and is due to his service-connected PTSD.  See August 2017 Board Hearing Transcript at 17.  A September 2012 VA treatment record diagnosed the Veteran with obstructive sleep apnea and July 2012 and October 2012 VA treatment records noted the Veteran's irregular sleep pattern was due to his PTSD.  Thus, on remand a VA opinion on secondary service connection is warranted.

Regarding his bilateral knee disability, the Veteran asserts that his left knee disability is a result of an in-service combat football injury and that symptoms including pain and swelling have been continuous ever since.  Additionally, he asserts that his right knee disability is due to overcompensation of his stance from his left knee disability.  See August 2017 Board Hearing Transcript at 12-14.  

An April 2012 VA treatment record diagnosed the Veteran with bilateral knee arthralgia.  Further, a February 1975 service treatment record (STR) notes an in-service left knee football injury.  In an April 2012 VA examination report, the VA examiner diagnosed right knee degenerative arthritis, but did not indicate a diagnosis for the left knee.  Additionally, the VA examiner opined that it was less likely than not that the Veteran's current knee condition is related to service.  The examiner reasoned that the Veteran had not reported a specific knee injury and that his current knee condition would be more profound if he experienced a significant in-service injury 37 years prior.  

The Board finds that a current diagnosis for a left knee disability is conceded since the Veteran had a disability during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Additionally, the Board notes that the April 2012 examiner did not review the claims file prior to opining on the Veteran's knee disability and most significantly, he rendered his opinion based on inaccurate facts, addressing a right knee in-service injury as opposed to the claimed left knee in-service injury.  Thus, this opinion is inadequate.  Further, an August 2012 VA examiner concurred with the April 2012 VA examiner's negative opinion relying on an inaccurate factual history, and provided an inadequate rationale, although he correctly acknowledged a left knee in-service injury.  See April 2012 and August 2012 VA examination reports.  Therefore, his opinion is also inadequate.  Thus, an addendum opinion relying on an accurate history and addressing the left knee injury is warranted.  Action on the inextricably intertwined right knee disability claim is deferred pending this development.  

Regarding the Veteran's PTSD, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in May 2014, asserting unemployability due, in part, to his PTSD and thereby raising the matter before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This aspect of his claim should be developed on remand.  Additionally, his assertion of unemployability, coupled with his recent testimony as to symptomatology such as memory issues and obsessive rituals, reflect a potential worsening of his condition since he was last examined in April 2014.  Thus, an updated examination is needed.  

Finally, the Board notes that VA has associated additional evidence with the record since the March 2014 Statement of the Case (SOC).  This evidence is not subject to automatic waiver provisions of 38 U.S.C. § 7105(e), and therefore must be considered by the AOJ before the Board may address the claims.  Any outstanding treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request an updated VA Form 21-8940.

2.  Obtain any outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's obstructive sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  
The examiner is requested to address whether it is at least as likely as not (50 percent or greater probability) that diagnosed sleep apnea:

(i)  was caused by his service-connected PTSD; or
 
(ii)  has been aggravated (permanently worsened) by his service-connected PTSD.

In addressing these question, please comment on the July 2012 and October 2012 VA treatment records noting that the Veteran's irregular sleep pattern was due to his PTSD.  

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Then obtain an addendum opinion from the April 2012 or the August 2012 VA examiner (or other qualified examiner, if unavailable) to determine the etiology of the Veteran's left knee disability.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  

(a) The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset in service or is otherwise etiologically related to his active military service, to include as a result of his February 1975 left knee injury.  For purposes of providing this opinion, please concede the presence of left knee arthralgia, although not demonstrated on the most recent VA examination.  Additionally, please address and accept as true the Veteran's credible reports of his in-service left knee injury and continuous left knee problems during and since the in-service injury.  See August 2017 Hearing Transcript at 14.  

(b) If a left knee disability is related to service, please also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis is (1) proximately due to or (2) aggravated (permanently worsened) by the left knee disability.   In addressing this question, please comment on the Veteran's assertion that his right knee disability is due to overcompensation of his stance from his left knee disability.

A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Schedule the Veteran for a VA examination to address the severity of his PTSD.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.

The examiner should thoroughly discuss the impact of the Veteran's PTSD on his social and occupational functioning.  

7.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include the Veteran's entitlement to a TDIU and consideration of whether the Veteran's employment has been marginal or in a protected environment.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




